 



Section 10.1
TARRAGON CORPORATION
AMENDED AND RESTATED OMNIBUS PLAN
     This Tarragon Corporation Amended and Restated Omnibus Plan (the “Plan”)
sets forth the Tarragon Corporation Omnibus Plan (which initially became
effective as of March 8, 2004 following stockholder approval of the Plan), as
amended effective as of December 6, 2005.
SECTION 1
Purpose of the Plan

1.1   The purpose of the Plan is to attract and retain the best available talent
and encourage the highest level of performance by directors, officers, key
employees and consultants, and to provide them incentives to put forth maximum
efforts for the success of Tarragon Corporation (the “Company”), in order to
serve the best interests of the Company and its stockholders.

SECTION 2
Definitions

2.1   As used in the Plan, the following definitions apply:

  a.   “Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
under the Exchange Act.     b.   “Agreement” shall mean the written agreement
between the Company and a Participant evidencing an Award.     c.   “Award”
means any Option, Restricted Stock, or Stock Appreciation Right granted under
the Plan.     d.   “Beneficial Owner” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.     e.   “Board” shall mean the Board of
Directors of the Company.     f.   “Cause” shall mean:

  1.   The willful and continued failure by the Participant substantially to
perform his or her duties and obligations to the Company (other than any such
failure resulting from his or her incapacity due to physical or mental illness);
    2.   The willful engaging by the Participant in misconduct which is
materially injurious to the Company;     3.   The commission by the Participant
of a felony; or

 



--------------------------------------------------------------------------------



 



  4.   The commission by the Participant of a crime against the Company that is
materially injurious to the Company.

      For purposes of this Section 2.1(f), no act, or failure to act, on a
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that his or
her action or omission was in the best interest of the Company. Determination of
Cause shall be made by the Committee in its sole discretion.     g.   “Change in
Control” shall be deemed to occur (i) upon the approval by the Board (or if
approval of the Board is not required as a matter of law, the stockholders of
the Company) of (A) any consolidation or merger of the Company in which the
Company is not the continuing or surviving entity or pursuant to which Common
Stock would be converted into cash, securities or other property other than a
merger in which the holders of Common Stock immediately prior to the merger will
have the same proportionate ownership of common stock of the surviving entity
immediately after the merger, (B) any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (C) adoption of any plan or proposal for the
liquidation or dissolution of the Company, (ii) when any “person” (as defined in
Section 13(d) of the Exchange Act), other than the Company or any Subsidiary or
employee benefit plan or trust maintained by the Company, shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 20% of the Voting Stock outstanding at the time,
without the prior approval of the Board, or (iii) at any time during a period of
two consecutive years, individuals who at the beginning of such period
constituted the Board shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
stockholders of the Company of each new Director during such two-year period was
approved by a vote of at least two-thirds of the Directors then still in office
who were Directors at the beginning of such two-year period.     h.   “Code”
shall mean the Internal Revenue Code of 1986, as amended from time to time, and
any regulations promulgated thereunder.     i.   “Committee” means the committee
established by the Board to administer the Plan, which at all times will consist
of two or more Directors appointed by the Board, all of whom are intended (1) to
meet all applicable independence requirements of the principal exchange or
market on which the Common Stock is then listed or admitted for trading and
(2) to qualify as Non-Employee Directors and as “outside directors” as defined
in regulations adopted under Section 162(m) of the Code, as such terms may be
amended from time to time; provided, however, that the failure of a member of
the Committee to so qualify will not invalidate any Award granted under the
Plan.     j.   “Common Stock” means the common stock, par value $0.01 per share,
of the Company.

2



--------------------------------------------------------------------------------



 



  k.   “Director” shall mean a member of the Board.     l.   “Disability” shall
mean:

  1.   any physical or mental condition that would qualify a Participant for a
disability benefit under the long-term disability plan maintained by the Company
and applicable to him or her;     2.   when used in connection with the exercise
of an Incentive Stock Option following termination of employment, disability
within the meaning of Section 22(e)(3) of the Code; or     3.   such other
condition as may be determined in the sole discretion of the Committee to
constitute Disability.

  m.   “Employee” shall mean any officers or other employee of the Company or
its Subsidiaries (including Directors who are otherwise employed by the Company
or its Subsidiaries).     n.   “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.       . “Fair Market Value” of the
Common Stock on a given date shall be based upon either:

  1.   If the Common Stock is listed on a national securities exchange or quoted
in an interdealer quotation system, the last sales price or, if unavailable, the
average of the closing bid and asked prices per share of the Common Stock on
such date (or, if there was no trading or quotation in the Common Stock on such
date, on the next preceding date on which there was trading or quotation) as
provided by one of such organizations; or     2.   If the Common Stock is not
listed on a national securities exchange or quoted in an interdealer quotation
system, the price will be equal to the Company’s fair market value, as
determined by the Committee in good faith based upon the best available facts
and circumstances at the time.

  p.   “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.
    q.   “Issue Date” shall mean the date established by the Company on which
certificates representing Restricted Stock shall be issued by the Company
pursuant to the terms of Section 8.6.     r.   “Non-Employee Director” shall
mean a Director that meets the requirements for a non-employee director, as such
term is defined in Rule 16b-3.

3



--------------------------------------------------------------------------------



 



  s.   “Non-Qualified Stock Option” shall mean an Option other than an Incentive
Stock Option.     t.   “Option” shall mean an option to purchase a number of
shares of Common Stock granted pursuant to Section 7.     u.   “Partial
Exercise” shall mean an exercise of an Award for less than the full extent
permitted at the time of such exercise.     v.   “Participant” shall mean:

  1.   a person who is selected by the Committee to receive an Award under the
Plan and who, at the time, is an Employee or a consultant to the Company;     2.
  a Director; and     3.   upon the death of an individual described in (1) and
(2) above, his or her successors, heirs, executors and administrators, as the
case may be.

  w.   “Performance Goals” means performance goals based on one or more of the
following criteria:

  1.   Pre-tax income or after-tax income;     2.   Operating profit;     3.  
Return on equity, assets, capital or investment;     4.   Earnings or book value
per share;     5.   Sales or revenues;     6.   Operating expenses;     7.  
Stock price appreciation; and     8.   Implementation or completion of critical
projects or processes.

      Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, a Subsidiary or Affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee.         The Performance
Goals may include a threshold level of performance below which no vesting will
occur, levels of performance at which specified vesting will occur, and a
maximum level of performance at which full vesting will occur.

4



--------------------------------------------------------------------------------



 



      Each of the foregoing Performance Goals shall be determined in accordance
with generally accepted accounting principles and shall be subject to
certification by the Committee; provided that the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.     x.  
“Plan” means this Omnibus Plan, as amended from time to time.     y.  
“Restricted Stock” shall mean a share of Common Stock which is granted pursuant
to the terms of Section 8 hereof and which is subject to the restrictions set
forth in Section 8.     z.   “Rule 16b-3” shall mean the Rule 16b-3 under the
Exchange Act.     aa.   “Securities Act” shall mean the Securities Act of 1933,
as amended from time to time.     bb.   “Stock Appreciation Right” or “SAR”
shall mean an Award granted pursuant to the terms of Section 9 hereof, which
confers on the Participant a right to receive, upon exercise thereof, the excess
of (i) the Fair Market Value of one share of Stock on the date of exercise over
(ii) the grant price of the SAR, payable in cash or shares of Common Stock, or a
combination of such methods of payment.     cc.   “Subsidiary” means a
corporation, company or other entity (1) more than 50 percent of whose
outstanding shares or other securities (representing the right to vote for the
election of directors or other managing authority) are, or (2) which does not
have outstanding shares or other securities (as may be the case in a
partnership, limited liability company, business trust or other legal entity),
but more than 50 percent of whose ownership interest representing the right
generally to make decisions for such entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company except that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the Company
owns or controls, directly or indirectly, more than 50 percent of the total
combined voting power represented by all classes of stock issued by such
corporation.     dd.   “Vesting Date” shall mean the date established by the
Committee on which Restricted Stock may vest.     ee.   “Voting Stock” means the
securities of the Company entitled to vote generally in the election of
directors and persons who serve similar functions.



5



--------------------------------------------------------------------------------



 



SECTION 3
Types of Awards Covered

3.1   The Committee may grant Options, Restricted Stock and Stock Appreciation
Rights to Participants in such amounts and with such terms and conditions as the
Committee shall determine, subject to the provisions of the Plan.   3.2   Each
Award granted under the Plan shall be evidenced by an Agreement which shall
contain such provisions as the Committee may in its sole discretion deem
necessary or desirable, provided that such provisions are not inconsistent with
the express provisions of the Plan.   3.3   By accepting an Award, a Participant
thereby agrees that the Award shall be subject to all of the terms and
provisions of the Plan and the applicable Agreement.

SECTION 4
Administration

4.1   Unless the administration of the Plan has been expressly assumed by the
Board pursuant to a resolution of the Board, the Plan will be administered by
the Committee. The Committee shall have the authority in its sole discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including, without limitation, the authority to:

  a.   Grant Awards;     b.   Determine the persons to whom and the time or
times at which Awards shall be granted;     c.   Determine the type and number
of Awards to be granted, the number of shares of Common Stock to which an Award
may relate and the terms, conditions, restrictions and/or Performance Goals
relating to any Award;     d.   Determine whether, to what extent, and under
what circumstances an Award may be settled, canceled, forfeited, exchanged, or
surrendered;     e.   Make adjustments in the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or the financial
statements of the Company (to the extent not inconsistent with Section 162(m) of
the Code, if applicable), or in response to changes in applicable laws,
regulations, or accounting principles;     f.   Construe and interpret the Plan
and any Agreement evidencing an Award, which construction and interpretation by
the Committee will be final and conclusive;

6



--------------------------------------------------------------------------------



 



  g.   Prescribe, amend and rescind rules and regulations relating to the Plan;
    h.   Determine the terms and provisions of Agreements; and     i.   Make all
other determinations deemed necessary or advisable for the administration of the
Plan.

    It is the Company’s intention that any Award granted under the Plan that
constitutes a deferral of compensation within the meaning of Section 409A of the
Code and the guidance issued by the Secretary of the Treasury under Section 409A
satisfy the requirements of Section 409A. In granting such an Award, the
Committee will use its best efforts to exercise its authority under the Plan
with respect to the terms of such Award in a manner that the Committee
determines in good faith will cause the Award to comply with Section 409A and
thereby avoid the imposition of penalty taxes and interest upon the Participant
receiving the Award.   4.2   The Committee may, in its absolute discretion,
without amendment to the Plan:

  a.   Accelerate the date on which any Option granted under the plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or otherwise adjust any of the terms of such
Option;     b.   Accelerate the Vesting Date or waive any condition imposed
hereunder with respect to any Restricted Stock; and     c.   Otherwise adjust
any of the terms applicable to any Award; provided, however, in each case, that
in the event of the occurrence of a Change in Control, the provisions of
Section 13 hereof shall govern the vesting and exercise schedule of any Award
granted hereunder.

4.3   No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify (to the full
extent permitted under Nevada law) and hold harmless each member of the
Committee and each other Director or Employee of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been
delegated against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Committee) arising out of any action, omission or determination relating to the
Plan, unless, in either case, such action, omission or determination was taken
or made by such a member, Director or Employee in bad faith and without
reasonable belief that it was in the best interests of the Company.

4.4   The Committee may employ such legal counsel and consultants as it may deem
desirable for the administration of the Plan and may reasonably rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant. The Committee shall keep minutes of its
actions under the Plan.

7



--------------------------------------------------------------------------------



 



SECTION 5
Eligibility

5.1   Incentive Stock Options shall be granted only to Employees. All other
Awards may be granted to Employees, Directors and consultants to the Company.  
5.2   An Employee, Director or consultant who has been granted an Award in one
year shall not necessarily be entitled to be granted Awards in subsequent years.

SECTION 6
Shares of Stock Subject to the Plan

6.1   The number of shares of Common Stock that may be subject to the grant or
settlement of Awards under the Plan will not exceed in the aggregate 2,000,000
shares. The number of shares of Common Stock available under the Plan will be
subject to adjustment as provided in Sections 6.3 and 6.4.   6.2   No more than
1,000,000 shares of Common Stock may be awarded in respect of Options and no
more than 300,000 shares of Common Stock may be awarded in respect of Restricted
Stock, which amounts shall be subject to adjustment as provided herein.
Determinations made in respect of the limitation set forth in the preceding
sentence shall be made in a manner consistent with Section 162(m) of the Code.  
6.3   Such shares may, in whole or in part, be authorized but unissued shares or
shares that shall have been or may be reacquired by the Company in the open
market, in private transactions or otherwise. If any shares subject to an Award
are forfeited, cancelled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of shares to the holder of such
Award, the shares of Common Stock with respect to such Award shall, to the
extent of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan.   6.4   The Committee
may make or provide for such adjustments in (a) the maximum number of shares of
Common Stock specified in Sections 6.1 and 6.2, (b) the number of shares of
Common Stock covered by outstanding Awards granted under the Plan, (c) the
exercise price per share or grant price applicable to any Option and Stock
Appreciation Rights, and (d) the number and kind of shares or other property
covered by any such Awards (including shares of another issuer), as the
Committee in its discretion, exercised in good faith, may determine is equitably
required to prevent dilution or enlargement of the rights of Participants that
otherwise would result from (i) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, or (ii) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing. In the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all

8



--------------------------------------------------------------------------------



 



  outstanding Awards such alternative consideration as it, in good faith, may
determine to be equitable under the circumstances and may require in connection
with such substitution the surrender of all Awards so replaced. Moreover, the
Committee may on or after the date of grant of any Award provide in the
Agreement evidencing the Award that the holder of the Award may elect to receive
an equivalent award in respect of securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect, or
the Committee may provide that the holder will automatically be entitled to
receive such an equivalent award.

SECTION 7
Stock Options

7.1   Each Option shall be clearly identified in the applicable Agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option.   7.2   Each
Agreement with respect to an Option shall set forth the exercise price per share
of Common Stock payable by the Participant to the Company upon exercise of the
Option. The exercise price per share of Common Stock shall be the Fair Market
Value of a share of Common Stock on the date the Option is granted.   7.3   Term
and Exercise of Options

  a.   Unless the applicable Agreement provides otherwise, an Option shall
become cumulatively exercisable as to 20% percent of the shares of Common Stock
covered thereby on each of the first, second, third, fourth and fifth
anniversaries of the date of grant. The Committee shall determine the expiration
date of each Option; provided, however, that no Option shall be exercisable more
than 10 years after the date of grant. Unless the applicable Agreement provides
otherwise and except in the event of a Change in Control, no Option shall be
exercisable prior to the first anniversary of the date of grant.     b.   An
Option may be exercised for all or any portion of the Common Stock as to which
it is exercisable, provided that no Partial Exercise of an Option shall be for
less than 100 shares of Common Stock. The Partial Exercise of an Option shall
not cause the expiration, termination or cancellation of the remaining
unexercised portion thereof.     c.   An Option shall be exercised by delivering
notice to the Company, directed to the attention of its Secretary. Such notice
shall be accompanied by a copy of the applicable Agreement, shall specify the
number of shares of Common Stock with respect to which the Option is being
exercised and shall be signed by the Participant or other person then having the
right to exercise the Option; provided, however, that any notice delivered
regarding the exercise of an Option by someone other than the Participant must
be accompanied by evidence sufficient to demonstrate that the exercising party
is the legal holder of the Option and the transfer of the Option was
accomplished in accordance with the Plan and the

9



--------------------------------------------------------------------------------



 



      Agreement applicable to the Option. Payment for Common Stock purchased
upon the exercise of an Option shall be made on the effective date of such
exercise by one or a combination of the following means:

  1.   In cash or by personal check, certified check, bank cashier’s check or
wire transfer.     2.   Subject to the approval of the Committee, in Common
Stock owned by the Participant for at least six months prior to the date of
exercise and having an aggregate Fair Market Value on the business day
immediately preceding the date of such exercise equal to the aggregate exercise
price of the Option or Partial Option being exercised.     3.   Subject to the
approval of the Committee, and, the extent permitted by law, any grant may
provide deferred payment of the aggregate exercise price of an Option or Partial
Option (as well as any withholding tax described in Section 12) from the
proceeds of sale through a bank or broker of some or all of the shares of Common
Stock to which such exercise relates.     4.   Subject to the approval of the
Committee, by such other method of payment as the Committee may from time to
time authorize.     5.   Each Participant shall notify the Company of any
disposition of Common Stock issued pursuant to the exercise of an Incentive
Stock Option under the circumstances described in Section 421(b) of the Code
(relating to certain disqualifying dispositions), within 10 calendar days of
such disposition.

7.4   Limitations on Incentive Stock Options

  a.   To the extent that the aggregate Fair Market Value of Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other option plan of
the Company (or any Subsidiary) shall exceed $100,000, such Options shall be
treated as Non-Qualified Stock Options. Such Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.
    b.   No Incentive Stock Option may be granted to an individual if, at the
time of the proposed grant: such individual owns (or is deemed to own by virtue
of the Code) Common Stock possessing more than ten (10) percent of the total
combined voting power of all classes of stock of the Company or any Subsidiary
unless:

  1.   The exercise price of such Inventive Stock Option is at least 110 percent
of the Fair Market Value of a share of Common Stock at the time such Incentive
Stock Option is granted; and

10



--------------------------------------------------------------------------------



 



  2.   Such Incentive Stock Option is not exercisable after the expiration of
five years from the date such Incentive Stock Option is granted.

7.5   Effect of Termination of Employment or Association

  a.   Unless the applicable Agreement evidencing the Option provides otherwise,
in the event that the employment or directorship (together, hereinafter referred
to as “association”) of a Participant with the Company shall terminate for any
reason other than Cause, Disability or death:

  1.   Options granted to such Participant, to the extent that they are
exercisable at the time of such termination, shall remain exercisable only until
the date that is 90 calendar days after the date of such termination, on which
date they shall expire at 5:00 p.m. Eastern Time; and     2.   Options granted
to such Participant, to the extent not exercisable at the time of such
termination, shall expire on the date of such termination at 5:00 p.m. Eastern
Time.     3.   The 90-day period described in Section 7.5(a)(i) shall be
extended to one year from the date of such termination, in the event of the
Participant’s death during such 90-day period. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

  b.   Unless the applicable Agreement provides otherwise, in the event that the
association of a Participant with the Company shall terminate on account of the
Disability or death of the Participant:

  1.   Options granted to such Participant, to the extent that they were
exercisable at the time of such termination, shall remain exercisable until the
first anniversary of such termination, on which date they shall expire at 5:00
p.m. Eastern Time; provided, however, that no Option shall be exercisable after
the expiration of its term: and     2.   Options granted to such Participant, to
the extent not exercisable at the time of such termination, shall expire on the
date of such termination at 5:00 p.m. Eastern Time.

  c.   In the event of the termination of a Participant’s association for Cause,
all then-outstanding and unexercised Options granted to such Participant shall
expire at 5:00 p.m. Eastern Time on the date of such termination.     d.   Each
Agreement evidencing Options granted to a consultant will contain provisions
relating to the conditions under which such Options will expire in connection
with the termination of a consultant’s association with the Company.

11



--------------------------------------------------------------------------------



 



SECTION 8
Restricted Stock

8.1   At the time of the grant of Restricted Stock, the Committee shall
establish an Issue Date or Issue Dates and a Vesting Date or Vesting Dates with
respect to such shares of Restricted Stock. The Committee may divide such shares
of Restricted Stock into classes and assign a different Issue Date and/or
Vesting Date for each class. If the Participant is employed by the Company on an
Issue Date (which may be the date of grant), the specified number of shares of
Restricted Stock shall be issued in accordance with the provisions of
Section 8.6. Provided that all conditions to the vesting of Restricted Stock
imposed pursuant to Section 8.2 are satisfied, and except as provided in
Section 8.8, upon the occurrence of the Vesting Date with respect to Restricted
Stock, such Restricted Stock shall vest and the restrictions associated
therewith shall lapse.   8.2   At the time of the grant of Restricted Stock, the
Committee may impose such restrictions or conditions to the vesting of such
Restricted Stock as it, in its absolute discretion, deems appropriate, including
the attainment of Performance Goals.   8.3   If any Participant shall, in
connection with the acquisition of Restricted Stock under the Plan, make the
election permitted under Section 83(b) of the Code (i.e., an election to include
in gross income in the year of transfer the amounts specified in Section 83(b)),
such Participant shall notify the Company of such election within 10 calendar
days of filing notice of the election with the Internal Revenue Service, in
addition to any filing and a notification required pursuant to regulations
issued under the authority of Section 83(b) of the Code.   8.4   Prior to the
vesting of any Restricted Stock, no transfer of a Participant’s rights with
respect to such Restricted Stock, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Immediately upon any attempt to
transfer such rights, the Participant shall forfeit such Restricted Stock, and
all of the rights related thereto.   8.5   The Committee in its discretion may
require that any dividends or distributions paid on Restricted Stock be held in
escrow until all restrictions on such Restricted Stock have lapsed.   8.6  
Issuance of Certificates

  a.   Reasonably promptly after the Issue Date with respect to Restricted
Stock, the Company shall cause to be issued a certificate, registered in the
name of the Participant to whom such shares of Restricted Stock were granted,
evidencing such             shares of Restricted Stock; provided that the
Company shall not cause such a certificate to be issued unless it has received a
power of attorney duly endorsed in blank with respect to such shares of
Restricted Stock. Each such certificate shall bear the following legend:        
The transferability of this certificate and the stock represented hereby are
subject to the restrictions, terms and conditions (including forfeiture
provisions and

12



--------------------------------------------------------------------------------



 



      restrictions against transfer) contained in the Tarragon Corporation
Amended and Restated Omnibus Plan and an agreement entered into between the
registered owner of such stock and Tarragon Corporation. A copy of the Omnibus
Plan and agreement is on file with the secretary of the company.

      Such legend shall not be removed until such Restricted Stock vests
pursuant to the terms hereof.

  b.   The Company shall hold each certificate issued pursuant to this
Section 8.6, together with the powers relating to the Restricted Stock evidenced
by such certificate, unless the Committee determines otherwise.

8.7   Upon vesting of any Restricted Stock pursuant to the terms hereof, the
restrictions of Section 8.4 shall lapse with respect to such Restricted Stock.
Reasonably promptly after any Restricted Stock vests, the Company shall cause to
be delivered to the Participant to whom such shares of Restricted Stock were
granted a certificate evidencing such Stock, free of the legend set forth in
Section 8.6.   8.8   Subject to such other provision as the Committee may set
forth in the applicable Agreement, and to the Committee’s amendment authority
pursuant to Section 4, upon the termination of a Participant’s employment or
association for any reason other than Cause, any and all Restricted Stock to
which restrictions on transferability apply shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company.       In the
event of a forfeiture of Restricted Stock pursuant to this Section, the Company
shall repay to the Participant (or the Participant’s estate) any amount paid by
the Participant for such shares of Restricted Stock. In the event that the
Company requires a return of Restricted Stock, it shall also have the right to
require the return of all dividends or distributions paid on such Restricted
Stock, whether by termination of any escrow arrangement under which such
dividends or distributions are held or otherwise.       In the event of the
termination of a Participant’s employment or association for Cause, all
            shares of Restricted Stock granted to such Participant which have
not vested as of the date of such termination shall immediately be returned to
the Company, together with any dividends or distributions paid on such shares of
Restricted Stock, in return for which the Company shall repay to the Participant
any amount paid by the Participant for such shares of Restricted Stock.   8.9  
Restricted Stock granted pursuant to this Section 8 may be based on the
attainment by the Company (or a Subsidiary or division of the Company if
applicable) of Performance Goals established by the Committee.



13



--------------------------------------------------------------------------------



 



SECTION 9
Stock Appreciation Rights

9.1   The Agreement covering an Award of a Stock Appreciation Right, or SAR,
shall specify the grant price of the SAR, which may be fixed at not less than
the Fair Market Value of a share of Common Stock on the date of grant or may
vary in accordance with a predetermined formula while the SAR is outstanding.  
9.2   Subject to the terms of the Plan, the Committee shall determine the time
or times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on the attainment of Performance Goals
established by the Committee and/or future service requirements approved by the
Committee), the time at which an SAR shall cease to be or become exercisable
following termination of employment or affiliation with the Company or upon
other conditions, the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Common Stock
will be delivered or deemed to be delivered to a Participant, whether or not an
SAR shall be in tandem or in combination with any other Award, and any other
terms and conditions determined by the Committee.

SECTION 10
Performance-based Compensation

10.1   If and to the extent the Committee determines that an Award to be granted
to a Participant designated by the Committee as being, or as likely to be a
“covered employee” should qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code, the grant, exercise and/or settlement of
such Award shall be contingent upon the attainment of Performance Goals
established by the Committee and other terms set forth in this Section.   10.2  
Performance Goals shall be established not later than 90 calendar days after the
beginning of any performance period applicable to such Award, or at such other
date as may be required or permitted for “performance-based compensation” under
Section 162(m) of the Code. All determinations by the Committee as to the
establishment and attainment of Performance Goals shall be made in writing in
the case of any Award intended to qualify under Section 162(m) of the Code. To
the extent required to comply with Section 162(m) of the Code, the Committee may
delegate any responsibility relating to such Awards.   10.3   Settlement of such
Awards shall be in Common Stock or other property, in the discretion of the
Committee. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with such Awards. The Committee
shall specify the circumstances in which such Awards shall be paid or forfeited
in the event of termination of the Participant prior to the end of a Performance
Goal period or settlement of such Awards.



14



--------------------------------------------------------------------------------



 



10.4   It is the intent of the Company that Awards granted to persons who are
designated by the Committee, as being, or as likely to be covered employees
within the meaning of Section 162(m) of the Code and regulations thereunder
shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
and regulations thereunder. Accordingly, the terms of this Section, including
the definitions of covered employee and other terms used herein, shall be
interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a covered
employee with respect to a fiscal year that has not yet been completed, the term
covered employee as used herein shall mean only a person designated by the
Committee, at the time of grant of an Award, as likely to be a covered employee
with respect to that fiscal year. If any provision of the Plan or any Agreement
relating to such Awards does not comply or is inconsistent with the requirements
of Section 162(m) of the Code or regulations thereunder, such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements.   10.5   Notwithstanding any other provision of this Plan or of
any other agreement, contract, or understanding heretofore or hereafter entered
into by a Participant with the Company or any Affiliate, except an agreement,
contract, or understanding hereafter entered into by a Participant with the
Company or any Affiliate that expressly modifies or excludes application of this
paragraph (an “Other Agreement”), and notwithstanding any formal or informal
plan or other arrangement for the direct or indirect provision of compensation
to the Participant (including groups or classes of Participants or beneficiaries
of which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), if the Participant is a “disqualified individual,” as
defined in Section 280G(c) of the Code, any Option, Restricted Stock or SAR
Award held by the Participant and any right to receive any payment or other
benefit under this Plan shall not become exercisable or vested (i) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments or benefits to or for the Participant under this
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Participant under this Plan to be considered a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code as then
in effect (a “Parachute Payment”) and (ii) if, as a result of receiving a
Parachute Payment, the aggregate after-tax amounts received by the Participant
from the Company under this Plan, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by the Participant without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Participant under any
Other Agreement or any Benefit Arrangement would cause the Participant to be
considered to have received a Parachute Payment under this Plan that would have
the effect of decreasing the after-tax amount received by the Participant as
described in clause (ii) of the preceding sentence, then the Participant shall
have the right, in the Participant’s sole discretion, to designate those rights,
payments or benefits under this Plan, any Other Agreements, and any Benefit
Arrangements that

15



--------------------------------------------------------------------------------



 



    should be reduced or eliminated so as to avoid having the payment or benefit
to the Participant under this Plan be deemed to be a Parachute Payment.

SECTION 11
Transfer of Awards; Designation of Beneficiary

11.1   Upon the death of a Participant, outstanding Awards granted to such
Participant may be exercised only by the executor or administrator of the
Participant’s estate or by a person who shall have acquired the right to such
exercise by will or by the laws of descent and distribution. No transfer of an
Award by will or the laws of descent and distribution shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.   11.2   Subject to any conditions as the Committee may prescribe, a
Participant may, upon providing written notice to the Secretary of the Company,
(a) transfer an Award as required by a qualified domestic relations order, or
(b) elect to transfer any or all Awards granted to such Participant pursuant to
the Plan to members of his or her immediate family, including, but not limited
to, children, grandchildren and spouse or to trusts for the benefit of such
immediate family members or to partnerships in which such family members are the
only partners; provided, however, that no such transfer by any Participant may
(i) be made in exchange for consideration, or (ii) be made in a manner
inconsistent with federal or state securities laws or any registration statement
relating to the Award.   11.3   A Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation. If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the grantee’s beneficiary.

SECTION 12
Tax Withholding

12.1   Whenever shares of Common Stock are to be delivered pursuant to an Award,
the Company shall have the right to require the Participant to remit to the
Company in cash or Common Stock an amount sufficient to satisfy any federal,
state and local withholding tax requirements related thereto. The Company and/or
its Subsidiaries, as the case may be, shall have the right to deduct such
amounts from payments of any kind otherwise due to the Participant by the
Company and/or its Subsidiaries.

16



--------------------------------------------------------------------------------



 



12.2   With the approval of the Committee, a Participant may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
shares of Common Stock having a value equal to the amount of tax to be withheld
or by delivering to the Company shares of Common Stock already owned by the
Participant. Such shares of Common Stock shall be valued at their Fair Market
Value as of the date that the amount of tax to be withheld is determined.
Fractional shares of Common Stock shall be settled in cash. Such a withholding
election may be made with respect to all or any portion of the Common Stock to
be delivered pursuant to an Award.

SECTION 13
Change in Control

13.1   Notwithstanding anything in this Plan to the contrary, upon the
occurrence of a Change in Control, any Award carrying a right to exercise that
was not previously exercisable and vested shall become fully exercisable and
vested, and the restrictions and forfeiture conditions applicable to any Award
granted under the Plan shall lapse and such Award shall be deemed fully vested.
Notwithstanding anything in the Plan to the contrary, upon the occurrence of a
Change in Control, the purchaser(s) of the Company’s assets or stock may, in
his, her, or its discretion, deliver to the holder of an Award the same kind of
consideration that is delivered to the stockholders of the Company as a result
of such Change in Control, or the Board may cancel all outstanding Awards in
exchange for consideration in cash or in kind which consideration in both cases
shall be equal in value to the higher of:

  a.   the Fair Market Value of those shares of Common Stock or other securities
the holder of such Awards would have received had the Awards been exercised and
no disposition of the shares acquired upon such exercise been made prior to such
Change in Control, less the exercise price therefor; or     b.   the Fair Market
Value of those shares of Common Stock or other securities the holder of the
Awards would have received had the Awards been exercised and no disposition of
the shares acquired upon such exercise been made immediately following such
Change in Control, less the exercise price therefor.

13.2   Upon dissolution or liquidation of the Company, all Awards granted under
this Plan shall terminate, but each holder of an Award shall have the right,
immediately prior to such dissolution or liquidation, to exercise his or her
Award to the extent then exercisable.

SECTION 14
Securities Matters

14.1   The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any Common Stock
to be issued hereunder or to effect similar compliance under any state laws.
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any

17



--------------------------------------------------------------------------------



 



    certificates evidencing Common Stock pursuant to the Plan unless and until
the Company is advised by its counsel that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Common Stock are traded. The Committee may require, as a condition of
the issuance and delivery of certificates evidencing shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares of Common Stock
make such agreements and representations, and that such certificates bear such
legends, as the Committee, in its sole discretion, deems necessary or desirable.

14.2   The transfer of any shares of Common Stock hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of such shares of Common Stock is in compliance with all
applicable laws, regulations of governmental authority, the requirements of any
securities exchange on which shares of Common Stock are traded. The Committee
may, in its sole discretion, defer the effectiveness of any transfer of Common
Stock hereunder in order to allow the issuance of such Common Stock to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant in writing of its decision to defer the effectiveness of
a transfer. During the period of such deferral in connection with the exercise
of an Award, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.   14.3   During any
time that the Company has a class of equity security registered under Section 12
of the Exchange Act, it is the intent of the Company that Awards granted
pursuant to the Plan and the exercise of Awards granted pursuant to the Plan
will qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To
the extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative with respect
to Directors and officers of the Company subject to Section 16 of the Exchange
Act to the extent permitted by law or deemed advisable by the Board, and shall
not affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.

SECTION 15
Amendment or Termination

15.1   The Board may, at any time, suspend or terminate the Plan or revise or
amend it in any respect whatsoever; provided, however, that stockholder approval
shall be required if and to the extent the Board determines that such approval
is appropriate for purposes of satisfying Section 162(m) or 422 of the Code or
is otherwise required by law or applicable stock exchange requirements.   15.2  
Awards may be granted under the Plan prior to the receipt of such approval, but
each such grant shall be subject in its entirety to such approval and no award
may be

18



--------------------------------------------------------------------------------



 



    exercised, vested or otherwise satisfied prior to the receipt of such
approval. Nothing herein shall restrict the Committee’s ability to exercise its
discretionary authority pursuant to Section 4, which discretion may be exercised
without amendment to the Plan. No action hereunder may, without the consent of a
Participant, reduce the Participant’s rights under any outstanding Award.

SECTION 16
General Provisions

16.1   No Awards may be exercised by a Participant if such exercise, and the
receipt of cash or Common Stock thereunder, would be, in the opinion of counsel
selected by the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Company or the Plan.   16.2  
A bona fide leave of absence approved by an authorized officer of the Company
shall not be considered interruption or termination of service of any
Participant for any purposes of the Plan or Awards granted hereunder, except
that no Awards may be granted to an Employee while he or she is on a bona fide
leave of absence.   16.3   No person shall have any rights as a stockholder with
respect to any shares of Common Stock covered by or relating to any Award until
the date of issuance of a certificate with respect to such shares of Common
Stock. Except as otherwise expressly provided in Section 6.4, no adjustment to
any Award shall be made for dividends or other rights prior to the date such
certificate is issued.   16.4   Nothing contained in the Plan or any Agreement
evidencing an Award shall confer upon any Participant any right with respect to
the continuation of employment by the Company or interfere in any way with the
right of the Company, subject to the terms of any separate employment agreement
to the contrary, at any time to terminate such employment or to increase or
decrease the compensation of the Participant. No person shall have any claim or
right to receive an Award hereunder. The Committee’s granting of an Award to a
Participant at any time shall neither require the Committee to grant any other
Award to such Participant or other person at any time or preclude the Committee
from making subsequent grants to such Participant or any other person.   16.5  
In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant (or beneficiary) to comply with any of the terms and
conditions of the Plan or the applicable Agreement, unless such failure is
remedied by such Participant (or beneficiary) within 10 calendar days after
notice of such failure by the Company, shall be grounds for the cancellation and
forfeiture of such Award, in whole or in part, as the Committee, in its absolute
discretion, may determine.   16.6   Any Agreement evidencing an Award may
provide that the Award, or any Common Stock issued upon exercise of the Award,
may be subject to such restrictions, including, without limitation, restrictions
as to transferability and restrictions constituting substantial risks of
forfeiture, as the Committee may determine at the time such Award is granted.

19



--------------------------------------------------------------------------------



 



16.7   The validity and construction of the Plan and any Awards granted
hereunder shall be governed by the laws of the State of Nevada, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and any Award granted hereunder to
the substantive laws of any other jurisdiction.   16.8   Neither the adoption of
this Plan nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations upon the right and
authority of the Board to adopt such other incentive compensation arrangements
as the Board in its discretion determines desirable, including, without
limitation, the granting of stock options otherwise than under this Plan.

SECTION 17
Plan Termination

17.1   No Award may be granted under the Plan on or after March 8, 2014, but
Awards previously granted may be exercised in accordance with their terms.

20